Citation Nr: 1454793	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 10 percent for lateral meniscectomy of the left knee, and residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's request for an increased rating and continuing the Veteran's service connection for evaluation of meniscectomy, lateral, left knee, at a rating of 10 percent.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran underwent a lateral meniscectomy of the left knee with residuals thereof to include osteoarthritis with complaints of painful motion, locking, and give way with a stable nonpainful residual scar measuring less than 39 square centimeters.  .  

2.  In regard to his left knee, the weight of the evidence is against findings of ankylosis; recurrent subluxation or objective evidence of lateral instability; limitation of flexion of 45 degrees or less; limitation of extension of 10 degrees or more; impairment of the tibia and fibula; and/or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the Veteran's lateral meniscectomy of the left knee, and residuals thereof, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5010; 5256-5263 (2014).

3.  The criteria for a separate rating of 10 percent for symptomatic removal of semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5259 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

A February 2010 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  It also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in March 2010 and March 2012.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

The representative has requested that the case be remanded for a new examination, arguing that the March 2012 exam is too old to adequately evaluate the disability.  The Board disagrees.  Neither the Veteran nor his representative has identified any particular worsening of symptomatology associated with the left knee since the last examination.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has not expressly contended nor implied that his condition has gotten worse since the last VA examination was conducted, and there is no evidence of record that suggests a worsening.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  Thus, the Board finds there is no duty to provide another examination or a medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

	A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The currently assigned rating under Diagnostic Code 5010, contemplates a noncompensable level of limitation of motion in a single joint in the presence of X-ray findings of arthritis.  

Limitation of flexion of the knee is rated as follows under Diagnostic Code 5260:

	Flexion limited to 60 degrees.................................0 percent
	Flexion limited to 45 degrees................................10 percent
	Flexion limited to 30 degrees................................20 percent
	Flexion limited to 15 degrees................................30 percent


Limitation of extension of the knee is rated as follows under Diagnostic Code 5261:

	Extension limited to 5 degrees................................. 0 percent
	Extension limited to 10 degrees.............................10 percent
	Extension limited to 15 degrees.............................20 percent
	Extension limited to 20 degrees.............................30 percent
	Extension limited to 30 degrees.............................40 percent
	Extension limited to 45 degrees.............................50 percent

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee is rated as follows:

      Slight disability................................................10 percent
      Moderate disability.............................................20 percent
      Severe disability................................................30 percent
      
The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

	
      B.  Background

The Veteran filed his claim for an increased rating in February 2010, contending that his left knee condition was worsening.  The Veteran appeared for a VA examination in March 2010.  The Veteran reported worsening left knee pain and stiffness which he treated with Advil.  The examiner noted symptoms of giving way, pain, stiffness, and tenderness.  The Veteran could stand for 20 minutes and walk one mile.  The examiner found left knee flexion of +5 to 125 degrees.  Extension was limited to five degrees.  There was no objective evidence of pain following repetitive motion and no evidence of joint dislocation, subluxation, or instability.  

The Veteran also appeared for a VA examination in March 2012.  The Veteran reported increasing pain and stiffness in the left knee, and mechanical symptoms of his knee giving way.  He stated that he is unable to stand for long periods.  He denied interval surgery, injection, or other treatment.  The Veteran denied experiencing flare ups.

The examiner found that left knee flexion ended at 140 degrees or greater and there was no limitation on extension.  Left knee post-test range of motion flexion ended at 140 degrees or greater and there was no limitation on extension.  The examiner found no functional loss or functional impairment.  There was tenderness or pain to palpation affecting the left knee.  Knee flexion and extension showed normal strength and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/ dislocation.  The examiner found no additional conditions affecting the left knee.  The examiner noted that the Veteran has frequent episodes of joint locking and joint pain due to his meniscus condition.  The Veteran has scars related to his knee condition; the scars are not painful and/or unstable, or greater than 39 square centimeters.  The Veteran does not use any assistive device and his knee condition does not impact his ability to work.

      
C.  Analysis

The weight of the evidence is against a finding that the Veteran has recurrent subluxation or lateral instability in the left knee.  While the Veteran has complained of his knee giving out on him, neither VA examiners found, based on objective evidence, and the record supports that the Veteran does not suffer from recurrent subluxation or lateral instability that would warrant a compensable rating under 5257 applicable.  Thus, a higher or separate rating based on recurrent subluxation or lateral instability is not warranted.  

With respect to a higher rating based on limitation of motion, the currently assigned rating under Diagnostic Code 5010, contemplates a noncompensable level of limitation of motion in the presence of X-ray findings of arthritis.  In order to warrant a higher evaluation based on limitation of motion, the evidence would have to show either limitation of flexion of 30 degrees or less; limitation of extension of 15 degrees or more; or limitation of flexion of 45 degrees or less combined with limitation of extension to 10 degrees or more.  However, in the present case, the Veteran does not have flexion limited to 45 degrees or less or extension limited to 10 degrees or more in either knee as contemplated by compensable ratings based on limitation of motion under Diagnostic Codes 5260 and 5261.  Moreover, neither VA examiner found that the Veteran suffers from functional loss relating to his left knee.  As such, higher ratings under Diagnostic Codes 5260 and 5261 are not warranted.  Further, without 

In reaching the foregoing conclusion, the Board has considered 38 C.F.R. §§ 4.40; 4.45 and DeLuca.  In this case, a higher rating based on these factors is not warranted.  The rating of 10 percent rating contemplates the entirety of the Veteran's symptoms in regard to the left knee, including the Veteran's subjective reports of subjective reports of left knee pain, tenderness, stiffness, locking, and giving way as well as the objective findings on examination.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  While the Veteran reported difficulty standing, the 2010 examination report noted that he could stand for 20 minutes and walk for 1 mile.  Moreover, the Veteran has essentially full extension and no significant limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014).  

In light of the Veteran's history of meniscus surgery and complaints of pain and give way, the Board has considered application of Diagnostic Code 5258.  Under these criteria, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met to warrant a higher rating under this diagnostic code.  While the March 2010 examination noted symptoms of pain, the Veteran did not have locking episodes or effusion into the joint.  Similarly, while the March 2012 examination including findings of frequent episodes of joint "locking" and pain, the Veteran did not joint effusion.  Because neither examination establishes that all criteria are met, the Veteran is not entitled to a higher rating based on Diagnostic Code 5258.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Nevertheless, the Board observes that a 10 percent disability rating is warranted under Diagnostic Code 5259 for removal of semilunar cartilage with symptomatic residuals.  In the present case, the Veteran underwent removal of semilunar cartilage when he underwent his meniscectomy.  During his March 2012 examination, he complained of various symptoms including joint pain and locking. Likewise during his March 2010 examination he complained that the joint would "give way."  The Board observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2014).  The Veteran's 10 percent current rating under Diagnostic Code 5010 contemplates painful motion.  The March 2010 and 2012 examination shows that he has additional symptoms of joint locking and joint give way; thus, the criteria for a separate 10 percent rating under Diagnostic Code 5259 are met.  

The Board notes that there are other Diagnostic Codes relating to knee disabilities, however, the record does not reflect that the Veteran's left knee condition is appropriately rated under a different rating code.  There is no indication that the Veteran suffers from ankylosis, under Diagnostic Code 5256, impairment of the tibia and fibula under Diagnostic Code 5262, or genu recurvatum under Diagnostic Code 5263.  As stated, the Veteran's rating under Diagnostic Code 5010 and the separate rating to be assigned based on Diagnostic Code 5259 contemplates all symptomatology associated with his left knee disability.  To assign additional ratings under codes specific to the knee would be impermissibly duplicative or overlapping in symptomatology.

Finally, the Board has considered whether assignment of a separate compensable rating for the Veteran's residual surgical scar is warranted.  However, the evidence does not show that the Veteran scar is unstable or pain as contemplated by a compensable rating under Diagnostic Code 7804 or that the scar is deep and nonlinear measuring at least 6 square inches or superficial and nonlinear measuring at least 144 square inches as contemplated by a compensable rating under Diagnostic Code 7801 or 7802.  Further, there is no evidence that the residual scar results in any functional impairment to warrant consideration of an additional separate rating under Diagnostic Code 7805.

Based on the foregoing, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating based on arthritis with painful motion and a separate 10 percent rating based on symptomatic removal of the semilunar cartilage throughout the course of the appeal.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's lateral meniscectomy of the left knee, and residuals thereof, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board has contemplated the medical evidence, including x-ray evidence of left knee osteoarthritis, in addition to the Veteran's subjective reports of left knee pain, tenderness, stiffness, locking, and giving way, in finding that the Veteran's left knee disability warrants no greater than a 10 percent rating under Diagnostic Code 5010 for painful motion with an additional 10 percent rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of greater than 10 percent for lateral meniscectomy of the left knee, and residuals thereof, is denied.

Entitlement to a separate rating of 10 percent for symptomatic removal of semilunar cartilage is granted throughout the course of the appeal. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


